Exhibit 10.2

 

Amended and Restated Employment Agreement

Jack Pacheco

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), dated as of
December 19, 2017 (the “Effective Date”), by and between SMART Modular
Technologies, Inc, a California corporation (the “Company”), and Jack Pacheco
(“Executive” and, together with the Company, the “Parties” individually, a
“Party”).

WHEREAS, the Parties entered into that certain Employment Agreement dated as of
October 10, 2011 (the “Original Agreement”);

WHEREAS, the Parties desire to amend and restate the Original Agreement as more
specifically set forth herein; and

WHEREAS, Executive acknowledges that (i) Executive’s employment with the Company
will provide Executive with trade secrets of, and confidential information
concerning, SMART Global Holdings, Inc. (“SGH”) and all of the direct and
indirect subsidiaries of SGH (collectively with SGH, the “Company Group”) and
(ii) the covenants contained in this Agreement are essential to protect the
business and goodwill of the Company Group.

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the Parties hereby agree as follows:

Term.

  Subject to earlier termination in accordance with the provisions of Section 6
of this Agreement, Executive shall be employed by the Company for an initial
period commencing on the Effective Date and ending at 11:59 pm Pacific time on
the day before the first anniversary thereof (the “Term”); provided, that the
Term shall be automatically extended for successive one-year periods thereafter
unless, no later than ninety (90) days prior to the expiration of the initial
one-year period, or any such successive one-year renewal period, either Party
shall provide to the other Party written notice of its or Executive’s desire not
to extend the Term.  Upon Executive’s termination of employment with the Company
for any reason, Executive shall immediately resign all positions with all
members of the Company Group, including any position on the Company’s Board of
Directors (the “Board”) and/or any other position as any officer or director of
any other member of the Company Group.

2.Position and Duties.

Position.

  During the Term, Executive shall serve as Executive Vice President, Chief
Operating Officer and Chief Financial Officer for the Company.  If requested by
the board of directors of SMART Global Holdings, Inc. (the “SGH Board”; the SGH
Board as well as the board of directors of any subsidiary of SMART Global
Holdings, Inc., are referred to herein as the “Board”), Executive hereby agrees
to serve (without additional compensation) as a member of the Board and/or as an
officer or director of any other member of the Company Group.



--------------------------------------------------------------------------------

 

Duties.

  Executive shall have the powers, authorities, and duties of management usually
vested in the offices of Executive Vice President, Chief Operating Officer and
Chief Financial Officer of a corporation of a similar size and nature to the
Company, subject to the legal directives of the Company’s chief executive
officer, and, as applicable, the Board.  Executive shall report solely to the
Company’s chief executive officer and the Board.  Executive shall devote
Executive’s full business time and attention to the performance of Executive’s
duties hereunder and shall not engage in any other business, profession or
occupation for compensation or otherwise which would conflict or interfere with
the rendition of such services, either directly or indirectly; provided that,
nothing herein shall preclude Executive from (i) with the prior written consent
of the Board, serving on the board of directors of other for-profit companies
that do not compete with the Company, (ii) serving on civic or charitable boards
or committees and (iii) managing personal investments, so long as all such
activities described in (i) through (iii) above do not materially interfere with
the performance of Executive’s duties and responsibilities under this
Agreement.  

3.Compensation.

Base Salary.

  During the Term, Executive shall receive an annual base salary (the “Base
Salary”) of $425,000.16, payable in regular installments in accordance with the
Company’s usual payroll practices.  Executive shall be entitled to such
increases (but not decreases) in Base Salary, if any, as may be determined from
time to time in the sole discretion of the Board.

Annual Bonus.

  With respect to each fiscal year of the Company ending during the Term (a
“fiscal year” is the period commencing on the first Monday after the last Friday
of August and ending on the last Friday of August) and subject to the
achievement of the applicable performance goals of the Executive and the Company
and/or members of the Company Group, Executive shall be entitled to participate
in the Company’s annual bonus program pursuant to which Executive shall be
eligible to earn an annual bonus with a target amount equal to 85% of the Base
Salary (the “Annual Bonus”).  The applicable performance goals for the Annual
Bonus shall be determined by the SGH Board (or the compensation committee
thereof), and shall be communicated to Executive within the first 90 days of the
applicable fiscal year.  The Annual Bonus, if any, earned for a fiscal year
shall be paid to Executive on the date selected by the Company and/or the Board,
which date shall fall within the two and one-half (2½) month period beginning on
the first day of the fiscal year following the fiscal year to which the Annual
Bonus relates. The Company and/or the Board shall have the right, but not the
obligation, at its sole discretion, (i) to change from time-to-time the payment
periods of the Annual Bonus to be semi-annual, quarterly or otherwise, with
appropriate holdbacks to year-end within the pre-year-end periods and/or (ii) to
change from time-to-time the Company’s fiscal year.

Equity Compensation.

  Executive will be granted equity awards at the discrection of the SGH Board
(or a compensation committee thereof).

Employee Benefits.

 

Benefit Plans.

  During the Term, Executive shall be able to participate in employee benefit
plans and perquisite and fringe benefit programs on a basis no less favorable

2



--------------------------------------------------------------------------------

 

than such benefits and perquisites are provided by the Company from time to time
to the Company’s other senior executives.  Additionally, Executive is entitled
to participate in the Company’s executive benefits program as in place from
time-to-time, which currently includes an annual comprehensive physical exam,
financial counseling services, life insurance, and disability benefits.

 

Expense Reimbursement.

  Executive shall be entitled to receive prompt reimbursement for all travel and
business expenses reasonably incurred and properly accounted for by Executive
(in accordance with the policies and procedures established from time to time by
the Company) in performing services hereunder.

Indemnification; D&O Coverage.

  Executive shall be subject to the Company’s standard indemnification
agreement, which agreement shall be executed by Executive and the Company on or
prior to the Effective Date.

Termination of Employment.

  The Term and Executive’s employment hereunder may be terminated under the
following circumstances:

Death.

  The Term and Executive’s employment hereunder shall terminate upon Executive’s
death.  Upon any termination of Executive’s employment hereunder as a result of
this Section 6(a), Executive’s estate shall be entitled to receive (A)
Executive’s Base Salary through the date of termination (the “Accrued Salary”),
which shall be paid within fifteen (15) days following the date of termination
or such earlier date as may be required by California law, and (B) any earned
but unpaid Annual Bonus for any fiscal year preceding the fiscal year in which
the termination occurs (the “Accrued Bonus”), which shall be paid at the same
time as bonuses are paid to other senior executive officers, but in no event
later than the date provided for in Section 3(b) hereof (the Accrued Bonus and
the Accrued Salary, including the respective times by which such amounts are to
be paid, are hereafter referred to as the “Accrued Amounts”).  All other
benefits, if any, due to Executive’s estate following Executive’s termination
due to death shall be determined in accordance with the plans, policies and
practices of the Company; provided, that Executive’s estate shall not be
entitled to any severance payments or benefits under any other agreement or any
severance plan, policy or program of the Company Group.  Executive’s estate
shall not accrue any additional compensation (including any Base Salary or
Annual Bonus) or other benefits under this Agreement following such termination
of employment.

Disability.

  The Company may terminate the Term and Executive’s employment hereunder for
Disability.  “Disability” shall mean Executive’s inability, due to physical or
mental incapacity, to perform Executive’s duties under this Agreement with
substantially the same level of quality as immediately prior to such incapacity
for a period of 90 consecutive days or 120 days during any consecutive six-month
period.  In conjunction with determining Disability for purposes of this
Agreement, Executive hereby (i) consents to any such examinations which are
relevant to a determination of whether Executive is mentally and/or physically
disabled and (ii) agrees to furnish such medical information as may be
reasonably requested.  Upon any termination of Executive’s employment hereunder
pursuant to this Section 6(b), Executive shall be entitled to receive payment of
the Accrued Amounts.  All other benefits, if any, due to Executive following
Executive’s termination by the Company for

3



--------------------------------------------------------------------------------

 

Disability shall be determined in accordance with the plans, policies and
practices of the Company; provided, that Executive shall not be entitled to any
payments or benefits under any other agreement or any severance plan, policy or
program of the Company Group.  Executive shall not accrue any additional
compensation (including any Base Salary or Annual Bonus) or other benefits under
this Agreement following such termination of employment.

Termination for Cause; Voluntary Termination.

  At any time during the Term, (i) the Company may terminate the Term and
Executive’s employment hereunder for “Cause” (as defined below) by Notice of
Termination (as defined in Section 6(f)), and (ii) Executive may terminate the
Term and Executive’s employment hereunder “voluntarily” (that is, other than by
death, Disability or for Good Reason, in accordance with Section 6(a), 6(b) or
6(d), respectively); provided, that Executive will be required to give at least
ninety (90) days advance written notice of such termination.  “Cause” shall mean
Executive’s: (A) material breach of this Agreement, including failure to
substantially perform Executive’s duties, (B) willful failure to carry out, or
comply with, in any material respect, any lawful and reasonable directive of the
Board, not inconsistent with the terms of this Agreement, (C) commission at any
time of any act or omission that results in, or that may reasonably be expected
to result in, a conviction, plea of guilty or no contest or imposition of
unadjudicated probation for any felony or any crime involving moral turpitude,
(D) unlawful use (including being under the influence) or possession of illegal
drugs on the Company’s premises or while performing Executive’s duties and
responsibilities hereunder, (E) breach of any written policies or procedures of
the Company Group that are applicable to Executive and that have previously been
provided to Executive, which breach causes or is reasonably expected to cause
material harm to any member of Company Group, or (F) commission at any time of
any act of fraud, embezzlement, misappropriation, material misconduct, or breach
of fiduciary duty against any member of the Company Group (or any of their
respective affiliates, predecessors or successors), which, for the avoidance of
doubt, shall not include any good faith disputes regarding immaterial amounts
that relate to Executive’s expense account, reimbursement claims or other de
minimis matters; provided, however, in the case of (A), (B) or (E) above, if any
such breach or failure is curable, such breach or failure shall only constitute
Cause if Executive fails to cure such breach or failure to the reasonable
satisfaction of the Board within fifteen (15) days of the date the Company
delivers written notice of such breach or failure to Executive.

Upon the termination of the Term and Executive’s employment hereunder pursuant
to this Section 6(c) by the Company for Cause, Executive shall be entitled to
receive Executive’s Base Salary through the date of termination.  Upon the
termination of the Term and Executive’s employment hereunder pursuant to this
Section 6(c) due to Executive’s voluntary termination, Executive shall be
entitled to receive payment of the Accrued Amounts.  All other benefits, if any,
due to Executive following Executive’s termination of employment for Cause or
due to Executive’s voluntary termination pursuant to this Section 6(c) shall be
determined in accordance with the plans, policies and practices of the Company;
provided, that Executive shall not be entitled to any severance payments or
benefits under any other agreement or any severance plan, policy or program of
the Company Group.  Executive shall not accrue any additional compensation
(including any Base Salary or Annual Bonus) or other benefits under this
Agreement following such termination of employment.  The termination of
Executive’s employment upon the expiration of the Term as a result of
Executive’s delivery of a notice of

4



--------------------------------------------------------------------------------

 

nonrenewal pursuant to Section 1 shall be treated as a voluntary termination by
Executive pursuant to this Section 6(c).

Termination for Good Reason or Without Cause Outside of the Change in Control
Protection Period.

  At any time outside of the “Change in Control Protection Period” (as defined
below) during the Term, (i) Executive may terminate the Term and Executive’s
employment hereunder for “Good Reason” (as defined below) and (ii) the Company
may terminate the Term and Executive’s employment hereunder without Cause (that
is, other than by death, Disability or for Cause, in accordance with
Section 6(a), 6(b) or 6(c), respectively).  “Good Reason” shall mean the
occurrence, without Executive’s written consent, of any of the following events:
(A) a material reduction in the nature or scope of Executive’s responsibilities,
duties or authority from those contemplated by this Agreement, (B) a reduction
in the then current Base Salary, (C) causing or requiring Executive to report to
any person other than the chief executive officer and/or the Board, (D) the
relocation of Executive’s primary office to a location that is not within a
sixty (60) mile radius of the Company’s offices in Newark, California or (E) any
other breach by the Company of a material term of this Agreement, including but
not limited to complying with Section 10(d)(iii) by causing any successor to the
Company to expressly assume and agree to perform this Agreement; provided, that
any such event described in (A) through (E) above shall not constitute Good
Reason unless Executive delivers to the Company a Notice of Termination for Good
Reason within ninety (90) days after Executive first learns of the existence of
the circumstances giving rise to Good Reason, and within thirty (30) days
following the delivery of such Notice of Termination for Good Reason the Company
has failed to cure the circumstances giving rise to Good Reason.

Upon the termination of Executive’s employment hereunder pursuant to this
Section 6(d), Executive shall receive (i) the Accrued Amounts and (ii) subject
to Executive’s continued compliance with the provisions of Section 8 and subject
to Executive’s execution, delivery and non-revocation of an effective release of
all claims against each member of the Company Group substantially in the form
attached hereto as Exhibit A (the “Release”) within the sixty (60) day period
following the date of the termination of Executive’s employment (such 60-day
period, the “Release Period”): (A) severance pay in an aggregate amount equal to
seventy-five percent (75%) of Executive’s then current Base Salary; (B) to the
extent any Annual Bonus could be earned in the current fiscal year under the
terms of the Company’s bonus program but is not yet earned or paid, a prorated
bonus (based on the Board’s determination of Company performance through the
date of termination), prorated through the date of termination; and (C) payment
or reimbursement of health benefit continuation coverage under COBRA or
otherwise from the termination date through the earlier of (x) nine (9) months
following the termination date or (y) the date Executive becomes eligible for
health benefits with another employer, which shall be paid no later than the due
date of payments for such coverage; provided that if Executive is no longer
eligible for COBRA continuation coverage, the Company may provide a lump sum
payment calculated based on the monthly premiums immediately prior to the
expiration of COBRA coverage.  The severance amounts provided hereunder will be
paid in accordance with the Company’s regular payroll practices in equal or
substantially equal payments over the twelve (12) month period following the
date of termination, with the first installment being paid on the first payroll
date following the date on which the Release has become effective and
irrevocable.  Notwithstanding the foregoing, if the Release Period spans two (2)
calendar years, then the first installment of the severance pay will commence on
the first payroll date that occurs in the second

5



--------------------------------------------------------------------------------

 

calendar year, with any amounts otherwise payable prior to such payroll date
being paid instead on such payroll date.  All other benefits, if any, due
Executive following a termination pursuant to this Section 6(d) shall be
determined in accordance with the plans, policies and practices of the Company;
provided, that Executive shall not be entitled to any severance payments or
benefits under any other agreement or any severance plan, policy or program of
the Company Group.  Executive shall not accrue any additional compensation
(including any Base Salary or Annual Bonus) or other benefits under this
Agreement following such termination of employment.  The termination of
Executive’s employment upon the expiration of the Term as a result of the
Company’s delivery of a notice of nonrenewal pursuant to Section 1 shall be
treated as a termination by the Company without Cause pursuant to this Section
6(d) (unless Executive’s employment is earlier terminated pursuant to Sections
6(a), (b) or (c) hereof).

If a termination of Executive’s employment occurs without Cause or if Executive
resigns for Good Reason under this Section 6(d) and such termination or
resignation occurs outside of the “Change in Control Protection Period” (as
defined below) but within one (1) year after the date when Iain MacKenzie is no
longer the chief executive officer or co-chief executive officer of SGH, and
subject to Executive’s execution, delivery and non-revocation of a Release
within the Release Period then, the health benefit continuation provided in
sub-part (C) in the immediately preceding paragraph shall be increased from nine
(9) months to twelve (12) months and all unvested equity awards held by
Executive that would, but for the termination, vest within one (1) year of the
effective date of such termination, (i) shall not expire or terminate until
after the expiration of the Release Period and (ii) shall accelerate and vest if
and when the Release has become effective and irrevocable; provided, that if the
Release has not become effective prior to the expiration of the Release Period
or the Release is revoked such unvested equity awards shall expire and be
immediately terminated.  

Termination for Good Reason or Without Cause during the Change in Control
Protection Period.

  If, during the Change in Control Protection Period (defined below), Executive
is terminated by the Company without Cause or Executive resigns for Good Reason,
Executive shall be entitled to (i) the Accrued Amounts and (ii) subject to
Executive’s execution, delivery and non-revocation of a Release within the
Release Period, the following payments and benefits in lieu of any severance
benefits under Section 6(d) above: (A) 1.5 times Executive’s then existing Base
Salary; (B) 1.5 times the Annual Bonus paid or payable for the most recently
completed fiscal year (in addition to the Annual Bonus paid or payable with
respect to the most recently completed fiscal year); (C) to the extent any
Annual Bonus could be earned in the current fiscal year under the terms of the
Company’s bonus program but is not yet earned or paid, a prorated bonus (based
on the Board’s determination of Company performance through the date of
termination), prorated through the date of termination; (D) payment or
reimbursement of health benefit continuation coverage under COBRA or otherwise
from the termination date through the earlier of (x) eighteen (18) months
following the termination date or (y) the date Executive becomes eligible for
health benefits with another employer, which shall be paid no later than the due
date of payments for such coverage; provided that if Executive is no longer
eligible for COBRA continuation coverage, the Company may provide a lump sum
payment calculated based on the monthly premiums immediately prior to the
expiration of COBRA coverage; and (E) 100% vesting of all of the Executive’s
unvested and outstanding equity awards. The amounts payable under this Section
6(e) shall be paid, at the Company’s sole discretion, in accordance with the
Company’s regular payroll practices in equal or substantially

6



--------------------------------------------------------------------------------

 

equal payments over a period of no longer than twelve (12) months following the
date of termination, with the first installment being paid on the first payroll
date following the date on which the Release has become effective and
irrevocable.  Notwithstanding the foregoing, if the Release Period spans two (2)
calendar years, then the first installment will commence on the first payroll
date that occurs in the second calendar year, with any amounts otherwise payable
prior to such payroll date being paid instead on such payroll date.  All other
benefits, if any, due Executive following a termination pursuant to this Section
6(e) shall be determined in accordance with the plans, policies and practices of
the Company; provided, that Executive shall not be entitled to any severance
payments or benefits under any other agreement or any severance plan, policy or
program of the Company Group.  Executive shall not accrue any additional
compensation (including any Base Salary or Annual Bonus) or other benefits under
this Agreement following such termination of employment.  For purposes of this
Section 6, the “Change in Control Protection Period” means the twelve (12) month
period following a “Change in Control” (“Change in Control” as used in this
Agreement shall have the meaning as such term is defined in the Saleen Holdings,
Inc. 2011 Share Incentive Plan).

Notice of Termination.

Any purported termination of the Executive’s employment by the Company or by
Executive shall be communicated by written Notice of Termination to the other
Party in accordance with Section 10(e) hereof.  For purposes of this Agreement,
“Notice of Termination” shall mean a notice that shall indicate the specific
termination provision in this Agreement relied upon and shall, to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated.

Board/Committee Resignation.

  Upon termination of Executive’s employment for any reason, Executive agrees to
resign, as of the date of such termination and to the extent applicable, from
the Board (and any committees thereof) and, as applicable, the board of
directors (and any committees thereof) of each of the other members of the
Company Group.

Non-Solicitation of Clients; No Hire.

  Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company Group and accordingly agrees as follows:

(a)During the Term and the “Restricted Period” (as defined below), Executive
shall not, whether on Executive’s own behalf or on behalf of or in conjunction
with any person, firm, partnership, joint venture, association, corporation or
other business organization, entity or enterprise whatsoever (“Person”),
directly or indirectly, solicit or service, or assist in soliciting or servicing
the business of any then current customer or client or “prospective customer or
client” (as such term is defined herein), or any supplier, licensee, licensor or
other business relation of any member of the Company Group in order to induce
such Person to cease doing business with, or reduce the amount of business
conducted with, the member of the Company Group, or in any way interfere with
the relationship between any then current or prospective customer or client, or
any supplier, licensee or business relation of any member of the Company Group:

(i)with whom Executive had personal contact or dealings on behalf of any member
of the Company Group during the one-year period preceding Executive’s
termination of employment;

7



--------------------------------------------------------------------------------

 

(ii)with whom Executive had knowledge of any member of the Company Group’s plans
with respect to such current or prospective customer or client, or supplier,
licensee, business or Person;

(iii)with whom any employees reporting to Executive have had personal contact or
dealings on behalf of any member of the Company Group during the one-year period
immediately preceding Executive’s termination of employment; or

(iv)for whom Executive had direct or indirect responsibility during the one-year
immediately preceding Executive’s termination of employment.

(b)During the Term, Executive shall not directly or indirectly in any place in
the world, own any interest in, manage, control, participate in (whether as an
officer, director, manager, employee, partner, equity holder, member, agent,
representative or otherwise), consult with, render services for, or in any other
manner engage in any business engaged in anywhere in the world, by the Company
or as conducted by any member of the Company Group as of the date of Executive’s
termination, other than any business that is not directly related to the
business conducted by any member of the Company Group as of the date hereof, as
such business may be extended or expanded, or proposed to be extended or
expanded, prior to the date of Executive’s termination; provided, that nothing
herein shall prohibit Executive from investing in stocks, bonds, or other
securities in any business if: (x) such stocks, bonds, or other securities are
listed on any United States securities exchange or are publicly traded in an
over the counter market, and such investment does not exceed, in the case of any
capital stock of any one issuer, two percent (2%) of the issued and outstanding
capital stock or in the case of bonds or other securities, two percent (2%) of
the aggregate principal amount thereof issued and outstanding, or (y) such
investment is completely passive and no control or influence over the management
or policies of such business is exercised by Executive.

(c)During the Restricted Period, Executive shall not, directly or indirectly,
solicit, induce or encourage to cease to work with the Company or any member of
the Company Group, any independent contractor, consultant or partner then under
exclusive contract with any member of the Company Group.

(d)For purposes of this Agreement, the “Restricted Period” means the twelve (12)
month period following the date of the termination of Executive’s employment.
Termination of Executive’s employment by the Company without Cause or by
Executive for Good Reason at any time during the Term is each a “Qualifying
Termination”.

(e)In consideration for the covenants contained in Sections 7(a), (b) and (c)
and provided that Executive is not otherwise in breach of Sections 7 and 8
hereof or the Release, in the event Executive experiences a Qualifying
Termination, the Company shall, during the Restricted Period, pay to Executive
payments in the amount of fifty percent (50%) per month of Executive’s monthly
Base Salary (the “Restrictive Covenant Payments”), which Restrictive Covenant
Payments shall be payable in accordance with the Company’s normal payroll
practices. Payments made pursuant to the terms of Section 6 shall count toward
any Restrictive Covenant Payments due under this Subsection (e).

8



--------------------------------------------------------------------------------

 

8.Non-Solicitation of Employees/Contractors; Confidentiality; Intellectual
Property.

Non-Solicitation of Employees/Contractors.

During the twelve (12) month period following the termination of Executive’s
employment for any reason, Executive shall not, without the prior written
consent of the Company, whether on Executive’s own behalf or on behalf of or in
conjunction with any Person:

(i)directly or indirectly solicit, induce or encourage any employee of any
member of the Company Group to leave the employment of the Company Group; or

(ii)directly hire any employee who was a direct report of Executive and was
employed by the Company Group as of the date of Executive’s termination of
employment with the Company or who left the employment of the Company Group
coincident with, or within one year after, the termination of Executive’s
employment with the Company.

Confidentiality.

  

(i)Executive shall not at any time (whether during or after Executive’s
employment with the Company or any of its affiliates) (x) retain or use for the
benefit, purposes or account of Executive or any other Person (other than the
Company or any member of the Company Group) or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
(other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information –
including, without limitation, trade secrets, know-how, research and
development, software, databases, inventions, processes, formulae, technology,
designs and other intellectual property, information concerning finances,
investments, profits, pricing, costs, products, services, vendors, customers,
clients, partners, investors, personnel, compensation, recruiting, training,
advertising, sales, marketing, promotions, government and regulatory activities
and approvals – concerning the past, current or future business, activities and
operations of the Company or any member of the Company Group and/or any third
party that has disclosed or provided any of same to the Company or any member of
the Company Group on a confidential basis (“Confidential Information”) without
the prior written authorization of the Board.

(ii)“Confidential Information” shall not include any information that is (x)
generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties (y) made legitimately available to Executive by a
third party without breach of any confidentiality obligation or (z) required by
law to be disclosed; provided that Executive shall give prompt written notice to
the Company of such requirement, disclose no more information than is so
required, and cooperate with any attempts by the Company to obtain a protective
order or similar treatment.

(iii)Except as required by law, Executive shall not disclose to anyone, other
than Executive’s immediate family and legal or financial advisors, the existence
or contents of this Agreement, provided they agree to maintain the
confidentiality of such terms.

(iv)Upon termination of Executive’s employment with the Company for any reason,
Executive shall (x) cease and not thereafter commence use of any Confidential
Information (including without limitation, any patent, invention, copyright,
trade secret,

9



--------------------------------------------------------------------------------

 

trademark, trade name, logo, domain name or other source indicator) owned or
used by the Company, or any member of the Company Group (y) immediately destroy,
delete, or return to the Company, at the Company’s option, all originals and
copies in any form or medium (including memoranda, books, papers, plans,
computer files, letters and other data) in Executive’s possession or control
(including any of the foregoing stored or located in Executive’s office, home,
laptop or other computer, whether or not Company property) that contain
Confidential Information or otherwise relate to the business of the Company, any
member of the Company Group or their affiliates, except that Executive may
retain only those portions of any personal notes, notebooks and diaries that do
not contain any Confidential Information and (z) notify and fully cooperate with
the Company regarding the delivery or destruction of any other Confidential
Information of which Executive is or becomes aware.  

(v)Executive and the Company acknowledge and agree that nothing in this
Agreement or otherwise limits Executive’s ability to communicate directly with
and provide information, including documents, not otherwise protected from
disclosure by any applicable law or privilege to the U.S. Securities and
Exchange Commission (the “SEC”), any other federal, state or local governmental
agency or commission (“Government Agency”) or self-regulatory organization
regarding possible legal violations, without disclosure to the Company. The
Company may not retaliate against Executive for any of these activities, and
nothing in this Agreement requires Executive to waive any monetary award or
other payment that Executive might become entitled to from the SEC or any other
Government Agency or self-regulatory organization.

(vi)Further, nothing in this Agreement precludes Executive from filing a charge
of discrimination, unfair labor practice or inappropriate working conditions
with the Equal Employment Opportunity Commission or a like charge or complaint
with a state or local fair employment or labor Government Agency.  However, once
this Agreement becomes effective, Executive may not receive a monetary award or
any other form of personal relief from the Company in connection with any such
charge or complaint that Executive has filed or is filed on Executive’s behalf.

Intellectual Property.

    

(i)If Executive creates, invents, designs, develops, contributes to or improves
any works of authorship, inventions, intellectual property, materials, documents
or other work product (including, without limitation, research, reports,
software, databases, systems, applications, presentations, textual works,
content or audiovisual materials) (“Works”), either alone or with third parties,
at any time during Executive’s employment by the Company or any member of the
Company Group and within the scope of such employment and/or with the use of any
of the Company Group resources (“Company Works”), Executive shall promptly and
fully disclose same to the Company and hereby irrevocably assigns, transfers and
conveys, to the maximum extent permitted by applicable law, all rights and
intellectual property rights therein (including rights under patent, industrial
property, copyright, trademark, trade secret, unfair competition and related
laws) to the Company to the extent ownership of any such rights does not vest
originally in the Company.  

10



--------------------------------------------------------------------------------

 

(ii)Executive agrees to keep and maintain adequate and current written records
(in the form of notes, sketches, drawings, and any other form or media requested
by the Company) of all Company Works.  The records will be available to and
remain the sole property and intellectual property of the Company at all times.

(iii)Executive shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at the Company’s expense (but without further remuneration) to assist
the Company in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of the Company’s rights in the Company
Works.  If the Company is unable for any other reason to secure Executive’s
signature on any document for this purpose, then Executive hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as Executive’s agent and attorney in fact, to act for and in Executive’s behalf
and stead to execute any documents and to do all other lawfully permitted acts
in connection with the foregoing.

(iv)Executive shall not improperly use for the benefit of, bring to any premises
of, divulge, disclose, communicate, reveal, transfer or provide access to, or
share with the Company or any of its subsidiaries or affiliates any
confidential, proprietary or non-public information or intellectual property
relating to a former employer or other third party without the prior written
permission of such third party.  Executive shall comply with all relevant
policies and guidelines of the Company, including, without limitation, policies
and guidelines regarding the protection of confidential information and
intellectual property and potential conflicts of interest.  Executive
acknowledges that the Company may amend any such policies and guidelines from
time to time, and that Executive remains at all times bound by their most
current version.  

(v)Notwithstanding the foregoing, this Section 8(c) is subject to the provisions
of California Labor Code Sections 2870, 2871 and 2872.  In accordance with
Section 2870 of the California Labor Code, Executive’s obligation to assign
Executive’s right, title and interest throughout the world in and to all Company
Works does not apply to any Works that Executive developed entirely on
Executive’s own time without using the Company’s equipment, supplies,
facilities, or Confidential Information except for those Works that relate to
either (A) the business of the Company at the time of conception or reduction to
practice of the Work, or actual or demonstrably anticipated research or
development of the Company or (B) result from any work performed by Executive
for the Company.  A copy of California Labor Code Sections 2870, 2871 and 2872
is attached to this Agreement as Exhibit B.  Executive shall disclose all Works
to the Company, even if Executive does not believe that Executive is required
under this Agreement, or pursuant to California Labor Code Section 2870, to
assign Executive’s interest in such Works to the Company.  

(vi)Pursuant to the Defend Trade Secrets Act of 2016, Executive and the Company
acknowledge and agree that Executive shall not have criminal or civil liability
under any Federal or State trade secret law for the disclosure of a trade secret
that (A) is made (i) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (B)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal. In addition and without limiting the
preceding sentence, if Executive

11



--------------------------------------------------------------------------------

 

files a lawsuit for retaliation by the Company for reporting a suspected
violation of law, Executive may disclose the trade secret to Executive’s
attorney and may use the trade secret information in the court proceeding, if
Executive (X) files any document containing the trade secret under seal and (Y)
does not disclose the trade secret, except pursuant to court order.

General

.  It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Section 8 to be reasonable (the
“Covenants”) if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable.  Alternatively, if
any court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

Specific Performance

.  Executive acknowledges and agrees that the Company’s remedies at law for a
breach or threatened breach of any of the Covenants would be inadequate and the
Company would suffer irreparable damages as a result of such breach or
threatened breach.  In recognition of this fact, Executive agrees that, in the
event of such a breach or anticipated or threatened breach, in addition to any
remedies at law, the Company, without posting any bond, shall be entitled to
cease making any payments or providing any benefit otherwise required by this
Agreement and obtain equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy which may then be available.

10.Miscellaneous.

Executive’s Representations.

  Executive hereby represents and warrants to the Company that (i) Executive has
read this Agreement in its entirety, fully understands the terms of this
Agreement, has had the opportunity to consult with counsel prior to executing
this Agreement and is signing the Agreement voluntarily and with full knowledge
of its significance, (ii) the execution, delivery and performance of this
Agreement by Executive does not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which he is bound, (iii) Executive is
not a party to or bound by an employment agreement, non-compete agreement or
confidentiality agreement with any other person or entity which would interfere
in any material respect with the performance of Executive’s duties hereunder and
(iv) Executive shall not use any Confidential Information or trade secrets of
any person or party other than a member of the Company Group in connection with
the performance of Executive’s duties hereunder.

Mitigation.

  Executive shall have no duty to mitigate Executive’s damages by seeking other
employment and, should Executive actually receive compensation from any such
other employment, the payments required hereunder shall not be reduced or offset
by any other compensation except as specifically provided herein.

12



--------------------------------------------------------------------------------

 

Waiver.

  No provision of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in a writing signed by
Executive and an officer of the Company (other than Executive) duly authorized
by the Board to execute such amendment, waiver or discharge.  No waiver by
either Party of any breach of the other Party of, or compliance with, any
condition or provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

(d)Successors and Assigns.

(i)This Agreement is personal to Executive and without the prior written consent
of the Company shall not be assignable by Executive other than by will or the
laws of descent and distribution.  This Agreement shall inure to the benefit of
and be enforceable by Executive’s legal representatives.

(ii)This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and, other than as set forth in Section 10(d)(iii), shall not
be assignable by the Company without the prior written consent of the Executive
(which shall not be unreasonably withheld).

(iii)This Agreement shall be assignable by the Company to any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company; provided that,
the Company shall require such successor to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken
place.  As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of law
or otherwise.

Notice.

  For the purpose of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given if delivered personally, if delivered by overnight courier
service, or if mailed by registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses or sent via facsimile to the
respective facsimile numbers, as the case may be, as set forth below, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt; provided, however, that (i) notices sent by personal delivery
or overnight courier shall be deemed given when delivered, (ii) notices sent by
facsimile transmission shall be deemed given upon the sender’s receipt of
confirmation of complete transmission, and (iii) notices sent by registered mail
shall be deemed given two days after the date of deposit in the mail.

If to Executive, to such address as shall most currently appear on the records
of the Company.

If to the Company, to:

SMART Modular Technologies, Inc.

39870 Eureka Drive

Newark, California 94560-4809

13



--------------------------------------------------------------------------------

 

Attention: Legal Department

 

With a copy, which shall not constitute notice, to:

Silver Lake Partners and
Silver Lake Sumeru
2775 Sand Hill Road, Suite 100
Menlo Park, California  94025
Fax No.: (650) 233-8125
Attention:  Karen King

 

GOVERNING LAW; CONSENT TO JURISDICTION.

  THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF CALIFORNIA OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF CALIFORNIA TO BE APPLIED.  IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW
OF THE STATE OF CALIFORNIA WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF
THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF
LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY
APPLY.  ANY ACTION TO ENFORCE THIS AGREEMENT MUST BE BROUGHT IN, AND THE PARTIES
HEREBY CONSENT TO THE JURISDICTION OF, A COURT SITUATED IN ALAMEDA COUNTY,
CALIFORNIA.  EACH PARTY HEREBY WAIVES THE RIGHTS TO CLAIM THAT ANY SUCH COURT IS
AN INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION.

Set Off.

The Company’s obligation to pay Executive the amounts provided and to make the
arrangements provided hereunder shall be subject to set-off, counterclaim or
recoupment of any amounts owed by Executive to the Company or any of its
affiliates except to the extent any such set-off, counterclaim or recoupment
would violate, or result in the imposition of tax under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), in which case such right
shall be null and void.

Compliance with IRC Section 409A.

  Notwithstanding anything herein to the contrary, (i) if at the time of
Executive’s termination of employment with the Company, Executive is a
“specified employee” as defined in Section 409A of the Code and the deferral of
the commencement of any payments or benefits otherwise payable hereunder as a
result of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) to the extent necessary to comply with the requirements
of Section 409A of the Code until the first business day that is more than six
months following Executive’s termination of employment with the Company (or the
earliest date as is permitted under Section 409A of the Code) and (ii) if any
other payments of money or other benefits due to Executive hereunder could cause
the application of an accelerated or additional tax under Section 409A of the
Code, such payments or other benefits shall be deferred if deferral

14



--------------------------------------------------------------------------------

 

will make such payment or other benefits compliant under Section 409A of the
Code, or otherwise such payment or other benefits shall be restructured, to the
extent possible, in a manner, determined by the Board, that does not cause such
an accelerated or additional tax.  In the event that payments under this
Agreement are deferred pursuant to this Section 10(h) in order to prevent any
accelerated tax or additional tax under Section 409A of the Code, then such
payments shall be paid at the time specified under this Section 10(h) without
any interest thereon.  The Company shall consult with Executive in good faith
regarding the implementation of this Section 10(h); provided that neither the
Company nor any member of the Company Group, employees or representatives shall
have any liability to Executive with respect to the imposition of any early or
additional tax under Section 409A of the Code, including, without limitation,
under Section 10(i).  Notwithstanding anything to the contrary herein, to the
extent required by Section 409A of the Code, a termination of employment shall
not be deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of amounts or benefits upon or following a termination
of employment unless such termination is also a “Separation from Service” within
the meaning of Section 409A of the Code and, for purposes of any such provision
of this Agreement, references to a “resignation,” “termination,” “termination of
employment” or like terms shall mean “Separation from Service.”  For purposes of
Section 409A of the Code, each payment made under this Agreement shall be
designated as a “separate payment” within the meaning of Section 409A of the
Code.  Notwithstanding anything to the contrary herein, except to the extent any
expense, reimbursement or in-kind benefit provided pursuant to this Agreement
does not constitute a “deferral of compensation” within the meaning of Section
409A of the Code, (x) the amount of expenses eligible for reimbursement or
in-kind benefits provided to Executive during any calendar year will not affect
the amount of expenses eligible for reimbursement or in-kind benefits provided
to Executive in any other calendar year, (y) the reimbursements for expenses for
which Executive is entitled to be reimbursed shall be made on or before the last
day of the calendar year following the calendar year in which the applicable
expense is incurred and (z) the right to payment or reimbursement or in-kind
benefits hereunder may not be liquidated or exchanged for any other benefit.

280G Cutback.  

Notwithstanding any other provision of this Agreement to the contrary, if
payments made or benefits provided pursuant to Section 6 herein are considered
“parachute payments” under Code Section 280G, then such parachute payments plus
any other payments made or benefits provided by the Company to Executive which
are considered parachute payments shall be limited to the greatest amount which
may be paid to Executive under Code Section 280G without causing any loss of
deduction to the Company under such section, but only if, by reason of such
reduction, the net after tax benefit to Executive shall exceed the net after tax
benefit if such reduction were not made.  “Net after tax benefit” for purposes
of this Agreement shall mean the sum of (i) the total amounts payable to
Executive under Section 6, plus (ii) all other payments and benefits which
Executive receives or then is entitled to receive from the Company or an
affiliate that would constitute a “parachute payment” within the meaning of Code
Section 280G, less (iii) the amount of federal and state income taxes payable
with respect to the foregoing calculated at the maximum marginal income tax rate
for each year in which the foregoing shall be paid to Executive (based upon the
rate in effect for such year as set forth in the Code at the time of termination
of Executive’s employment), less (iv) the amount of excise taxes imposed with
respect to the payments and benefits described in (i) and (ii) above by Code
Section 4999.  The determination as to whether and to what extent payments are
required to be reduced in accordance with this Section 10(i) shall be made at
the

15



--------------------------------------------------------------------------------

 

Company’s expense by a nationally recognized certified public accounting firm as
may be designated by the Company and reasonably acceptable to Executive prior to
a Change in Control (the “Accounting Firm”).  In the event of any mistaken
underpayment or overpayment under this Section 10(i), as determined by the
Accounting Firm, the amount of such underpayment or overpayment shall forthwith
be paid to Executive or refunded to the Company, as the case may be, but only to
the extent any such refund would result in (i) no portion of such payments being
subject to the excise tax imposed by Section 4999 of the Code and (ii) a
dollar-for-dollar reduction in Executive’s taxable income and wages for purposes
of federal, state and local income and employment taxes, with interest at the
applicable Federal rate provided for in Code Section 7872(f)(2).  Any reduction
in payments required by this Section 10(i) shall, to the extent possible, be
made in a manner does not violate the provisions of Section 409A of the Code and
shall occur in the following order: (1) any cash severance, (2) any other cash
amount payable to Executive, (3) any benefit valued as a “parachute payment,”
and (4) the acceleration of vesting of any equity-based awards.  

Severability of Invalid or Unenforceable Provisions.

  The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which other provisions shall remain in full force and effect.

Advice of Counsel and Construction.

  Each Party acknowledges that such Party had the opportunity to be represented
by counsel in the negotiation and execution of this Agreement.  Accordingly, the
rule of construction of contract language against the drafting party is hereby
waived by each Party.

Entire Agreement.

  This Agreement constitutes the entire agreement between the parties as of the
Effective Date and supersedes all previous agreements and understandings between
the Parties with respect to the subject matter hereof.

Withholding Taxes.

  The Company shall be entitled to withhold from any payment due to Executive
hereunder any amounts required to be withheld by applicable tax laws or
regulations.

Section Headings.

  The headings of the Sections hereof are provided for convenience only and are
not to serve as a basis for interpretation or construction, and shall not
constitute a part of this Agreement.

Cooperation.

  During the Term and at any time thereafter, Executive agrees to cooperate (i)
with the Company in the defense of any legal matter involving any matter that
arose during Executive’s employment with the Company or any other member of the
Company Group and (ii) with all government authorities on matters pertaining to
any investigation, litigation or administrative proceeding pertaining to the
Company or any other member of the Company Group.  The Company will reimburse
Executive for any reasonable travel and out of pocket expenses incurred by
Executive in providing such cooperation.

Survival.

  Sections 5, 7, 8 and 9 shall survive and continue in full force in accordance
with their terms notwithstanding any termination for any reason of this
Agreement or

16



--------------------------------------------------------------------------------

 

of the Term or of Executive’s employment with the Company or any other member of
the Company Group.

Continuation of Employment; Termination On or After Expiration of the Term.

Unless the Parties otherwise agree in writing, continuation of Executive’s
employment with the Company or any other member of the Company Group beyond the
expiration of the Term shall be deemed an employment “at-will” and shall not be
deemed to extend any of the provisions of this Agreement, and Executive’s
employment may thereafter be terminated “at-will” by Executive or the Company.

Counterparts.

  This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.

[Signature page follows.]

 

17



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

SMART Modular Technologies, Inc.

 

By:/s/ IAIN MACKENZIE      

Name: Iain MacKenzie

Title: President & CEO


EXECUTIVE

 

/s/ JACK PACHECO

Jack Pacheco

 

 

 

 

 

[Signature Page to Employment Agreement]




 

 

18

 

--------------------------------------------------------------------------------

 

EXHIBIT A

GENERAL RELEASE

THIS AGREEMENT AND RELEASE, dated as of _______, 20__ (this “Agreement”), is
entered into by and between ____________________ (“Executive”) and ____________
(the “Company”).

WHEREAS, Executive is currently employed with the Company; and

WHEREAS, Executive’s employment with the Company will terminate effective as of
____, 20__;

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement and other good and valuable consideration, Executive and the
Company hereby agree as follows:

1.Executive shall be provided severance pay and other benefits (the “Severance
Benefits”) in accordance with the terms and conditions of Section 6 of the
amended and restated employment agreement by and between Executive and the
Company, dated as of December 19, 2017 (the “Employment Agreement”); provided,
that no such Severance Benefits shall be paid or provided if Executive revokes
this Agreement pursuant to Section 5 below.

2.Executive, for and on behalf of himself and Executive’s heirs, successors,
agents, representatives, executors and assigns, hereby waives and releases any
common law, statutory or other complaints, claims, demands, expenses, damages,
liabilities, charges or causes of action (each, a “Claim”) arising out of or in
any way relating to Executive’s employment or termination of employment with,
Executive’s serving in any capacity in respect of, or Executive’s status at any
time as a holder of any securities of, any of the Company and any of its
affiliates (collectively, the “Company Group”), both known and unknown, in law
or in equity, which Executive  may now have or ever had against any current or
former member of the Company Group or any current or former equityholder,
investor, agent, representative, administrator, trustee, attorney, insurer,
fiduciary, employee, director or officer of any member of the Company Group,
including their successors and assigns (collectively, the “Company Releasees”),
including, without limitation, any Claim for any severance benefit which might
have been due Executive under any previous agreement executed by and between any
member of the Company Group and Executive; any Claim related to compensation or
benefits from any of the Company Releasees, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in any member
of the Company Group; any Claim for breach of contract, wrongful termination or
breach of the implied covenant of good faith and fair dealing; any tort Claim,
including claims for fraud, defamation, emotional distress, and discharge in
violation of public policy; all federal, state, and local statutory claims,
including claims for discrimination, harassment, retaliation, attorneys’ fees,
or other claims arising under the federal Civil Rights Act of 1964 (as amended);
and any complaint, charge or cause of action arising out of Executive’s
employment with any member of the Company Group under the Age Discrimination in
Employment Act of 1967 (“ADEA,” a law which prohibits discrimination on the
basis of age

1



--------------------------------------------------------------------------------

against individuals who are age 40 or older), the National Labor Relations Act,
the Civil Rights Act of 1991, the Americans with Disabilities Act of 1990, the
Employee Retirement Income Security Act of 1974, the Family Medical Leave Act,
the Equal Pay Act, the Securities Act of 1933, the Securities Exchange Act of
1934, the Rehabilitation Act of 1973, the Worker Adjustment and Retraining
Notification Act, the California Fair Employment and Housing Act (as amended),
Calif. Gov’t Code §12900 et seq., the California Family Rights Act, California
law regarding Relocations, Terminations and Mass Layoffs and the California
Labor Code, all as amended; Sections 1981 through 1988 of Title 42 of the United
States Code,  California Business and Professions Code § 17200 or any other
provisions of the California unfair trade or business practices laws, the
California Occupational Safety and Health Act, Divisions 4, 4.5, and 4.7 of the
California Labor Code beginning at § 3200, any provision of the California
Constitution, any provision of the California Labor Code that may lawfully be
released, the Employee Retirement Income Security Act of 1974 (except for any
vested benefits under any tax qualified benefit plan), the Immigration Reform
and Control Act, the Workers Adjustment and Retraining Notification Act, the
Fair Credit Reporting Act; any public policy, contract, tort, or common law; all
other federal, state and local statutes, ordinances and regulations and any
basis for recovering costs, fees, or other expenses including attorneys' fees
incurred in these matters..  By signing this Agreement, Executive acknowledges
that Executive intends to waive and release any rights known or unknown
Executive may have against any and all of the Company Releasees under these and
any other laws; provided that, Executive does not waive or release Claims (i)
with respect to the right to enforce this Agreement or those provisions of the
Employment Agreement that expressly survive the termination of Executive’s
employment with the Company, (ii) with respect to any vested right Executive may
have under any employee pension or welfare benefit plan of any member of the
Company Group or (iii) any rights to indemnification preserved by Section 5 of
the Employment Agreement.

3.Executive has read Section 1542 of the California Civil Code, which states in
full: “A general release does not extend to claims which the creditor does not
know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor.” Executive expressly waives any rights that
Executive may have under Section 1542 of the California Civil Code to the full
extent that Executive may lawfully waive such rights pertaining to a general
release of claims, and Executive affirms that Executive is releasing all known
or unknown claims that Executive has or may have against the Company or any of
the Company Releasees as stated in this Release.

THIS MEANS THAT, BY SIGNING THIS RELEASE, EXECUTIVE WILL HAVE WAIVED ANY RIGHT
EXECUTIVE MAY HAVE HAD TO BRING A LAWSUIT OR MAKE ANY CLAIM AGAINST ANY OF THE
COMPANY RELEASEES BASED ON ANY ACTS OR OMISSIONS OF ANY OF THE COMPANY RELEASEES
UP TO THE DATE OF THE SIGNING OF THIS RELEASE.  Notwithstanding the above,
nothing in this AGREEMENT shall prevent the Executive from (i) initiating or
causing to be initiated on EXECUTIVE’S behalf any complaint, charge, claim or
proceeding against the Company before any local, state or federal agency, court
or other body challenging the validity of the waiver of EXECUTIVE’S claims under
ADEA contained in this AGREEMENT (but no other portion of such waiver); or (ii)
initiating or participating in (but not benefiting from)

2



--------------------------------------------------------------------------------

an investigation or proceeding conducted by the Equal Employment Opportunity
Commission with respect to ADEA.

4.Executive acknowledges that Executive has been given [twenty-one (21)]1 days
from the date of receipt of this Agreement to consider all of the provisions of
the Agreement and, to the extent Executive has not used the entire [21-day]
period prior to executing this Agreement, Executive does hereby knowingly and
voluntarily waive the remainder of said [21-day period].  EXECUTIVE FURTHER
ACKNOWLEDGES THAT EXECUTIVE HAS READ THIS AGREEMENT CAREFULLY, HAS BEEN ADVISED
BY THE COMPANY TO CONSULT AN ATTORNEY AND FULLY UNDERSTANDS THAT BY SIGNING
BELOW EXECUTIVE IS GIVING UP CERTAIN RIGHTS WHICH EXECUTIVE MAY HAVE TO SUE OR
ASSERT A CLAIM AGAINST ANY OF THE COMPANY RELEASEES, AS DESCRIBED HEREIN AND THE
OTHER PROVISIONS HEREOF.  EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS NOT BEEN
FORCED OR PRESSURED IN ANY MANNER WHATSOEVER TO SIGN THIS AGREEMENT AND
EXECUTIVE AGREES TO ALL OF ITS TERMS VOLUNTARILY.

5.Executive shall have seven (7) days from the date of Executive’s execution of
this Agreement to revoke the release, including with respect to all claims
referred to herein (including, without limitation, any and all claims arising
under ADEA).  If Executive revokes this Agreement, Executive will be deemed not
to have accepted the terms of this Agreement.

6.Executive hereby agrees not to defame or disparage any member of the Company
Group or any executive, manager, employee, director, or officer of any member of
the Company Group in any medium to any person without limitation in
time.  Notwithstanding this provision, Executive may confer in confidence with
Executive’s legal representatives and make truthful statements as required by
law.

7.Each party and its counsel have reviewed this Agreement and have been provided
the opportunity to review this Agreement and accordingly, the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this
Agreement.  Instead, the language of all parts of this Agreement shall be
construed as a whole, and according to their fair meaning, and not strictly for
or against either party.

[Signature Page Follows]

 

1

Note to Draft: If Executive’s termination of employment is in conjunction with
the termination of other Company employees, period to be forty-five (45) days.

3



--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

SMART Modular Technologies, Inc.

 



By:  
Name:

Its:  

EXECUTIVE

_________________________
Jack Pacheco

 

4

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

California Labor Code Sections 2870, 2871 and 2872

SECTION 2870

(a)Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

(1)

Relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

(2)

Result from any work performed by the employee for the employer.

(b)To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

SECTION 2871

No employer shall require a provision made void and unenforceable by Section
2870 as a condition of employment or continued employment.  Nothing in this
article shall be construed to forbid or restrict the right of an employer to
provide in contracts of employment for disclosure, provided that any such
disclosures be received in confidence, of all of the employee's inventions made
solely or jointly with others during the term of his or her employment, a review
process by the employer to determine such issues as may arise, and for full
title to certain patents and inventions to be in the United States, as required
by contracts between the employer and the United States or any of its agencies.

SECTION 2872

If an employment agreement entered into after January 1, 1980 contains a
provision requiring the employee to assign or offer to assign any of his or her
rights in any invention to his or her employer, the employer must also, at the
time the agreement is made, provide a written notification to the employee that
the agreement does not apply to an invention which qualifies fully under the
provisions of Section 2870.  In any suit or action arising thereunder, the
burden of proof shall be on the employee claiming the benefits of its
provisions.

 

 

1

